Exhibit 10.30


Fair Isaac Corporation
2012 Long-Term Incentive Plan
Executive Non-Statutory Stock Option Agreement (U.S.)


Option Terms and Conditions* 


1.
Grant of Stock Options. The Company hereby grants to you, subject to the terms
and conditions in this Executive Non-Statutory Stock Option Agreement (the
“Agreement”) and subject to the terms and conditions of the Plan, an option to
purchase the number of Shares specified on the cover page of this Agreement (the
“Option”).



2.
Non-Statutory Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Code and will be
interpreted accordingly.



3.
Vesting and Exercise Schedule. This Option will vest and become exercisable as
to the portion of Shares and on the dates specified on the cover page to this
Agreement, so long as you remain a Service Provider or you meet the conditions
set forth in Section 6 of this Agreement. The vesting and exercise schedule is
cumulative, meaning that to the extent the Option has not already been exercised
and has not expired, terminated or been cancelled, you or the person otherwise
entitled to exercise the Option as provided in this Agreement may at any time
purchase all or any portion of the Shares that may then be purchased under that
schedule.



Vesting and exercisability of this Option will be accelerated during the term of
the Option if your Service to the Company or any Affiliate terminates because of
your death or Disability, as provided in Section 6(e)(2) of the Plan. Vesting
and exercisability will also be accelerated under the circumstances described in
Section 13(d) of the Plan and may be accelerated by action of the Committee in
accordance with Sections 3(b)(2), 13(b)(3) and 13(c) of the Plan. Vesting and
exercisability may also be accelerated upon the occurrence of events and in
accordance with the terms and conditions specified in any other written
agreement you have with the Company.


4.
Expiration. This Option will expire and will no longer be exercisable at 5:00
p.m. Central Time on the earliest of:



(a)
the expiration date specified on the cover page of this Agreement;



(b)
the expiration of any applicable period specified in Section 6(e) of the Plan
during which this Option may be exercised after your termination of Service,
except as set forth in Section 6 of this Agreement;



(c)
if the Committee has taken action to accelerate exercisability in accordance
with Sections 13(b)(3) or 13(c) of the Plan, the expiration of any applicable
exercise period specified by the Committee pursuant to such action;



(d)
the date (if any) fixed for cancellation of this Option pursuant to Section
13(b)(2) or 13(d) of the Plan; or



* To the extent any capitalized term used in this Agreement is not defined, it
has the meaning assigned it in the Plan as the Plan currently exists or as it is
amended in the future.



--------------------------------------------------------------------------------

Exhibit 10.30




(e)
the expiration of any applicable period specified in any other written agreement
you have with the Company providing for accelerated vesting and exercisability.



5.
Service Requirement. Except as otherwise provided in Section 6 of this Agreement
or Section 6(e) of the Plan, and as may otherwise be provided by action of the
Committee in accordance with Sections 13(b)(3) or 13(c) of the Plan, this Option
may be exercised only while you continue to provide Service to the Company or an
Affiliate as a Service Provider, and only if you have continuously provided such
Service since the date this Option was granted.



6.
Retirement. Notwithstanding Section 5 of this Agreement, vesting of this Option
will continue in accordance with the vesting schedule specified on the cover
page to this Agreement if your Service to the Company or any Affiliate
terminates because of your Retirement and the following conditions are
satisfied: (a) you commenced discussions with the Company’s Chief Executive
Officer or most senior human resources executive regarding your retirement from
Service at least 12 full months prior to the date your Service terminates (the
“Retirement Date”) and (b) during the period beginning on your Retirement Date
and ending on the final day of the vesting schedule specified on the cover page,
you: (i) continue to be available to provide Service as requested and (ii) do
not become employed by or otherwise provide paid services to any other entity or
organization; provided, however, that you may be permitted to serve as an
independent director on the board of directors for one or more entities that are
not competitive with the Company’s business so long as any such service as an
independent director is reviewed and approved in advance by the Committee. For
the avoidance of doubt, if you fail to comply with the conditions in this
Section 6, you will forfeit the unvested portion of this Option. Upon your
retirement in accordance with the Retirement Conditions, this Option may be
exercised only until the 12‑month anniversary of the date that the final portion
of this Option vests, as set forth in the vesting schedule on the cover page to
this Agreement.



For purposes of this Award, “Retirement” means the termination of your
employment (i) when you are age 55 or older and have at least five years of
continuous Service as an employee (which must be immediately preceding the date
of termination) and (ii) the sum of your age as of the date of your termination
plus your years of Service as an employee equals at least 75.


7.
Leave of Absence. Your Service will be deemed continuing while you are on a
leave of absence approved by the Company in writing or guaranteed by applicable
law or other written agreement you have entered into with the Company (an
“Approved Leave”). If you do not resume providing Service following your
Approved Leave, your Service will be deemed to have terminated upon the
expiration of the Approved Leave.



8.
Exercise of Option. Subject to Section 5 of this Agreement and to the Company’s
policies governing trading in its securities, the vested and exercisable portion
of this Option may be exercised through use of the account maintained for you at
E*TRADE or another automated electronic platform approved by the Company or
through delivery to the Company’s Stock Administration office of written
notification of exercise that states the number of Shares to be purchased and is
signed or otherwise authenticated by the person exercising this Option. If the
person exercising this Option is not the Optionee, he or she also must submit
appropriate proof of his or her right to exercise this Option.



2

--------------------------------------------------------------------------------

Exhibit 10.30




9.
Payment of Exercise Price. When you submit your notice of exercise pursuant to
Section 8 of this Agreement, you must include payment of the exercise price of
the Shares being purchased through one or a combination of the following
methods:



(a)    your personal check, a cashier’s check or money order;


(b)    to the extent permitted by law, a broker-assisted cashless exercise in
which you irrevocably instruct a broker to deliver proceeds of a sale of all or
a portion of the Shares for which the Option is being exercised to the Company
in payment of the exercise price of such Shares, and, to the extent consistent
with Section 10 of this Agreement, in payment of Tax-Related Items (as defined
below);


(c)    by delivery to the Company or its designated agent of unencumbered Shares
having an aggregate Fair Market Value on the date of exercise equal to the
exercise price of the Shares for which the Option is being exercised; or


(d)    by a reduction in the number of Shares to be delivered to you upon
exercise, such number of Shares to be withheld having an aggregate Fair Market
Value on the date of exercise equal to the exercise price of the Shares for
which the Option is being exercised.


However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares pursuant to subsection (c) above or by
authorizing the Company to retain Shares pursuant to subsection (d) above is
undesirable for any reason, you will not be permitted to pay any portion of the
exercise price in that manner. Moreover, if the Committee determines that
payment of the exercise price by one of the methods specified above is required
or desirable for legal or administrative reasons, you will be required to pay
the exercise price by such method.


10.
Tax Consequences and Withholding. You acknowledge that, regardless of any action
taken by the Company, the ultimate liability for all income tax, social
insurance or other tax-related items related to your participation in the Plan
and legally applicable to you (the “Tax-Related Items”) is and remains your
responsibility and may exceed the amount actually withheld by the Company. You
further acknowledge that the Company (a) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option or the Shares acquired at exercise, and (b) does not
commit to and is under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction, you acknowledge that the Company (or your
employer, if different) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.



Prior to the tax withholding event, you agree to make arrangements to satisfy
all Tax-Related Items. In this regard, you authorize the Company (or its agent),
at its discretion, to satisfy any withholding obligation for the Tax-Related
Items by one of the following methods:


3

--------------------------------------------------------------------------------

Exhibit 10.30


(i) withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization without further
consent);
(ii) delivery of your authorization to E*TRADE (or another broker designated by
the Company) to transfer to the Company from your account at such broker the
amount of such Tax-Related Items;
(iii) withholding from your wages or other cash compensation paid to you by the
Company; and/or
(iv) any other method approved by the Company and permitted under applicable
law.
Depending on the withholding method and to the extent permitted under the Plan
and applicable law, the Company may withhold for Tax-Related Items by
considering minimum statutory withholding rates or up to the maximum rate
applicable in your jurisdiction. In the event of any over-withholding, you will
have no entitlement to the over-withheld amount in Shares and such amounts will
be refunded to you in cash in accordance with applicable law.
The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares if you fail to comply with your obligations in connection with
the Tax-Related Items.
11.
Delivery of Shares. As soon as practicable after the Company receives the notice
of exercise and exercise price provided for above and determines that all
conditions to exercise and delivery of Shares, including the tax withholding
provisions of Section 10 and the compliance provisions of Section 19 of this
Agreement, have been satisfied, it will arrange for the delivery of the Shares
being purchased. Delivery of the Shares shall be effected by the electronic
delivery of the Shares to a brokerage account maintained for you at E*TRADE (or
another broker designated by the Company), or by another method provided by the
Company. All Shares so issued will be fully paid and nonassessable.



12.
Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below. You may not assign or transfer this
Option other than (i) a transfer upon your death in accordance with your will,
by the laws of descent and distribution or pursuant to a beneficiary designation
submitted in accordance with Section 6(d) of the Plan, (ii) pursuant to a
qualified domestic relations order, or (iii) by gift to any “family member” (as
defined in General Instruction A.1(a)(5) to Form S-8 under the Securities Act of
1933). Following any such transfer, this Option shall continue to be subject to
the same terms and conditions that were applicable to this Option immediately
prior to its transfer and may be exercised by such permitted transferee as and
to the extent that this Option has become exercisable and has not terminated in
accordance with the provisions of the Plan and this Agreement.



13.
No Shareholder Rights Before Delivery of Shares. Neither you nor any permitted
transferee of this Option will have any of the rights of a shareholder of the
Company with respect to any Shares subject to this Option until such Shares have
been delivered to you or your permitted transferee pursuant to Section 11 of
this Agreement. No adjustments shall be made for dividends



4

--------------------------------------------------------------------------------

Exhibit 10.30


or other rights if the applicable record date occurs before such delivery has
been effected, except as otherwise described in the Plan.


14.
Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.



15.
Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



16.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You understand and agree that you should consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.



17.
Choice of Law and Venue. This Option and Agreement will be interpreted and
construed in accordance with and governed by the laws of the laws of the State
of Minnesota and you agree to the exclusive venue and jurisdiction of the State
and Federal Courts located in Hennepin County, Minnesota and waive any objection
based on lack of jurisdiction or inconvenient forum. Any action relating to or
arising out of this Plan must be commenced within one year after the cause of
action accrued. This provision will not apply to Participants who primarily
reside and work in California.



18.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



19.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the Shares, the Company shall not be
required to deliver any Shares issuable upon exercise of the Option prior to the
completion of any registration or qualification of the shares under any U.S.
federal, state or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Agreement
without your consent to the extent necessary to comply with securities or other
laws applicable to the issuance of the Shares.



20.
Insider Trading Policy. You acknowledge that you are subject to the Company's
insider trading policy as set forth in the “Statement of Company Policy as to
Trades in the Company’s Securities



5

--------------------------------------------------------------------------------

Exhibit 10.30


By Company Personnel and Confidential Information” and that you are responsible
for ensuring compliance with the restrictions and requirements therein.


21.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Option and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.



22.
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.



23.
Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the SEC or any national securities exchange on which the
Stock is then listed. This Agreement may be unilaterally amended by the Company
to comply with any such compensation recovery policy.



24.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
Participant.



25.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.





By accepting this Option in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan
document.












6